

EXHIBIT 10.1




Loan No. ________


JPMORGAN CHASE BANK, N.A.


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the "First
Amendment") is dated to be effective as of September 30, 2013, between FIRST
CASH FINANCIAL SERVICES, INC. ("Borrower") and JPMORGAN CHASE BANK, N.A., WELLS
FARGO BANK, N.A., TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, BOKF, N.A., d/b/a
BANK OF TEXAS, and AMEGY BANK NATIONAL ASSOCIATION (collectively "Lender").


W I T N E S S E T H:


WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Credit Agreement dated as of September 11, 2012 and that First Amendment to
Amended and Restated Credit Agreement dated December 27, 2012 (collectively the
"Credit Agreement"); and


WHEREAS, Borrower and Lender desire to amend the Credit Agreement by this Second
Amendment to reflect the agreements and amendments as set forth below.


NOW, THEREFORE, for and in consideration of the above premises and for other
good and valuable consideration, the parties hereto agree as follows:


1.    Definitions. All capitalized terms defined in the Credit Agreement and not
otherwise defined in this Second Amendment shall have the same meanings as
assigned to them in the Credit Agreement when used in this Second Amendment,
unless the context hereof shall otherwise require or provide.


2.    Representations and Warranties. In order to induce Lender to enter into
this Second Amendment, Borrower represents and warrants to Lender that:


A.    Borrower has the requisite corporate authority to execute, deliver and
perform the terms and provisions of this Second Amendment and the Credit
Agreement as amended by this Second Amendment, and Borrower has taken all
corporate and other action necessary to authorize such matters; and


B.    This Second Amendment and the Credit Agreement, as amended hereby, are the
legal and binding obligations of Borrower, enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditors' rights; and


C.    All of the representations and warranties of Borrower in the Credit
Agreement, as amended by this Second Amendment, are true and correct as of the
date hereof.


3.    Amendment to Credit Agreement. The Credit Agreement is amended in the
following manner:


(a)    The following definition is amended and shall read in its entirety as
follows:


“‘Aggregate Commitment’ means the aggregate of the Commitments of all Lenders,
as increased and/or reduced from time to time pursuant to the terms hereof,
which as of September 30, 2013 shall be equal to Two Hundred Five Million and
no/100 Dollars ($205,000,000.00).”



1



--------------------------------------------------------------------------------



(b)    Section 6.14 of the Credit Agreement is amended and shall read in its
entirety as follows:


"6.14    Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including, without
limitation, loans and advances to Subsidiaries), or commitments therefore, or to
become or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except for (a) Cash Equivalent Investments, (b)
existing investments in Subsidiaries and other Investments in existence on the
Closing Date, or (c) Acquisition Investment(s) during the preceding twelve (12)
month period as long as (i) the aggregate purchase price of such Acquisition
Investment(s) do not exceed twenty percent (20%) of the Consolidated Tangible
Net Worth as reflected on the Borrower's most recently submitted Compliance
Certificate, and (ii) the purchase price of any single Acquisition Investment
does not exceed ten percent (10%) of the Consolidated Tangible Net Worth as
reflected on the Borrower's most recently submitted Compliance Certificate;
provided, however, (iii) for the three (3) month period beginning September 30,
2013 and ending December 31, 2013, Borrower may contract for and close on
purchases of Acquisition Investments (in addition to those Acquisition
Investments permitted by [i] and [ii] preceding) which have an aggregate
purchase price of up to, but not exceeding $60,000,000.00. For purposes of this
Section 6.14, (y) the term "Acquisition Investment" shall include, but not be
limited to, investment in a newly created company with limited or no operating
history and/or with limited or no tangible assets and (z) as of January 1, 2013,
the Borrower and the Lenders agree that, for covenant calculation purposes, the
aggregate amount of the Acquisition Investments for the preceding twelve (12)
month period will be $0.00."


4.    Amendment to Schedule 3. Schedule 3 (Commitments and Pro Rata Shares) is
amended as set forth in the attachment to this Second Amendment.


5.    Scope of Amendments. Any and all other provisions of the Credit Agreement
and the other Loan Documents are hereby amended and modified wherever necessary
and even through not specifically addressed herein, so as to conform to the
amendments set forth in this Second Amendment.


6.    Limitation on Agreements. The amendments set forth herein are limited in
scope as described herein and shall not be deemed (a) to be a consent under, or
waiver of, any other term or condition of the Credit Agreement or any of the
Loan Documents, or (b) to prejudice any right or rights which Lender now has or
may have in the future under, or in connection with the Credit Agreement as
amended by this Second Amendment or the Loan Documents.


7.    Multiple Counterparts. This Second Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Second Amendment by
signing any such counterpart.


THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT, AND THE LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.





2



--------------------------------------------------------------------------------



Executed to be effective as of September 30, 2013.




BORROWER:            FIRST CASH FINANCIAL SERVICES, INC.




By:                         
Name:     Rick L. Wessel                
Title:     President                




LENDER:            JPMORGAN CHASE BANK, N.A.


By:                        
Name:                        
Title:                         
                            


WELLS FARGO BANK, N.A.


By:                        
Name:                        
Title:                         
                            


TEXAS CAPITAL BANK, NATIONAL ASSOCIATION


By:                        
Name:                        
Title:                         
                            


BOKF, N.A., d/b/a BANK OF TEXAS


By:                        
Name:                        
Title:                         
                            


AMEGY BANK NATIONAL ASSOCIATION


By:                        
Name:                        
Title:                         
                            







3

